Citation Nr: 0732151	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1964 to February 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for bilateral hearing loss disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability as he was exposed to jet 
engine noise and other acoustical trauma.  The veteran's 
service medical records indicate that he was diagnosed with 
"defective hearing, [not considered disabling]" in February 
1964.  Naval clinical documentation dated in September 1965 
and January 1968 reflect that the veteran was seen for a 
right earache and right ear otitis media at the Quantico, 
Virginia, Marine Corps Air Station Dispensary.  

In reviewing the report of a September 2004 VA Ear Disease 
examination for compensation purposes, the Board observes 
that an assessment of bilateral high frequency sensorineural 
hearing loss disability was advanced.  The examiner opined 
that:

There is somewhat of a discordance 
between his speech audiometry and his 
pure tone thresholds.  However, patient 
has a history suggestive of noise-induced 
hearing loss and tinnitus.  Patient would 
likely benefit from further evaluation by 
Otolaryngology/Head and Neck Surgery 
Service.  
The record does not indicate that the recommended evaluation 
was conducted.  The VA's failure to conduct further 
evaluations and studies as recommended by the VA's own 
examiner constitutes a breach of its statutory duty to assist 
the veteran.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  
Therefore, the Board finds that further evaluation consistent 
with the VA examiner's recommendation should be scheduled.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for an initial award of service connection.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then schedule the veteran for an 
evaluation by the VA Otolaryngology/Head 
and Neck Surgery Service in order to 
determine the nature and etiology of his 
chronic bilateral hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's chronic bilateral 
hearing loss disability originated during 
active service; is etiological related to 
his inservice noise exposure, defective 
hearing, right ear otitis media, and/or 
other ear complaints; or is in any other 
way causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic bilateral hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

